Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The primary reference D1 teaches the process of testing silicon wafers.  The specific type of wafer is a silicon epitaxial wafer.  The arguments pointing to devices that may be formed from the silicon is not applicable. 
	Even arguendo the silicon epitaxial wafer of D1 is not the intended wafer being claimed, D1 none the less teaches the measuring and testing of Si and  the secondary references cited explicitly teaches similar lifetime measuring and testing of Si wafers.

	Therefore, the piecemeal argument that only D1 fails to teach a “wafer” is not persuasive as the secondary references as combined with D1 teach the wafer as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Марченко Игорь Георгиевич et al.  (BY 13719 C1) [hereafter, Doc1] in view of Muller (US 20080087643 A1) in view of Atkin et al. (US 20110028293 A1) in view of Asakawa et al. (US 20140358271 A1).

Regarding claim 1,  Doc1 teaches a method of evaluating a silicon wafer manufacturing process for mass-producing multiple silicon wafers [i.e. Batches], which comprises: 
[i.e. average value for a batch].
It is noted Doc1 may be silent upon specifically measuring different locations over the surface of a wafer.  This is however implicit in the art.  When measuring and characterizing wafers by lifetime properties, is it known that measurements will be made at different locations.  See Muller ¶27 reproduced below for support.
[0027] With a spatially resolved measurement, the lifetime determination is performed at various locations of the wafer. Several selected points of the wafer surface can be measured here, for example. However, a denser network of points of the wafer surface can also be scanned, depending on the spatial resolution of the used measuring method.
It would be at least obvious if not implicitly inferred from Doc!, by one of ordinary skill in the art at the time of the invention that would would use conventional techniques such as disclosed in Muller for measuring lifetime.  Such measurements take measurements at different locations over the surface of wafers.

Further Doc1 teaches, determining a representative value for each of the silicon wafers from the multiple measurement values; 
obtaining, for the mass-produced silicon wafers, a determination threshold for each wafer group including multiple silicon wafers using the representative value for each of the silicon wafers included in the wafer group; 


The further limitation of ”determining that: when no silicon wafer having the lifetime outlier is included, the manufacturing process allows a non-defective product to be produced; when a silicon wafer having the lifetime outlier is included, the manufacturing process may cause a defective product to be produced” is a implicit thought process of a production line in the semiconductor art.  In the manufacturing art it is as well-known concept to desire not producing defective products.  Producing defective parts costs time and money.   For support of the assertion monitoring production lines is commonplace see Atkin et al.  ¶23 which teaches the generic concept “ if a single processing component on the line goes out of tolerance or fails, then, due to the continuous nature of the production line, all parts passing that point are affected and production is effectively curtailed. Stopping the line to fix the problematic part causes the entire production run to come to a halt.”  
While Atkins in the references paragraph is referring to in-line processing , the same is true for batch processing.  See Asakawa et al. which teaches process control for batch processing that included monitoring, measuring, and testing of batch processing of wafers (Asakaw et al. ¶113).  As further shown in the process flow of figure 13, the measurement info is compared and determinations are made to adjust and control production to produced optimized and “not defective “ devices.

In view of both Atkin and Asakaw, it is would be obvious to one of ordinary skill in the art to used the measuring and comparing as disclosed in Doc1 to monitor patch processing of silicon wafers in order to mitigate or eliminate production of defective devices.



Regarding claim 2, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 1, which comprises determining that a cause of a defective product is included in processing performed to a silicon wafer having the lifetime outlier in the manufacturing process when it is determined that the manufacturing process may cause a defective product to be produced (See regarding claim 1).

Regarding claim 3, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 2, which comprises specifying a location with a lifetime outlier for the silicon wafer including the lifetime outlier, and further comprises determining, as a cause of a defective product, a member included in a device used for processing performed to the silicon wafer including the lifetime outlier and considered to have contacted the specified location (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).


Regarding claim 5, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to any of claims 1 to 4, wherein the representative value is a median obtained from the multiple measurement values for each of the silicon wafers (See regarding claim 1).

Regarding claim 6, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 5, wherein the determination threshold is a value obtained on the basis of a maximum value of the medians of the silicon wafers included in the wafer group (See regarding claim 1).

Regarding claim 7, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a silicon wafer manufacturing method, which comprises: mass-producing silicon wafers in a silicon wafer manufacturing process for mass-producing multiple silicon wafers; evaluating the manufacturing process by the evaluating method according to any of claims 1 to 6; and further mass-producing silicon wafers in the manufacturing process when it is determined that the manufacturing process allows a non-defective product to be produced as a result of the evaluation; or further mass-producing silicon wafers in the manufacturing process after performing process maintenance work when it is determined that the manufacturing process may cause a defective product to be produced as a result of the evaluation (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Марченко Игорь Георгиевич et al.  [hereafter, Doc1] in view of Muller in view of Atkin et al. in view a Asakawa et al. in view of Gupta et al. (ASTM International, 1998 - Technology & Engineering - 392 pages)

Regarding claim 4, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 2 or 3.  The further limitation of wherein the processing determined to have the cause of the defective product is polishing processing using a silicon wafer polishing apparatus, does not clearly provide a distinction in the claimed process.  Lifetime properties may be caused by numerous processing parameter.  CMP/polishing is one of the numerous process which can effect silicon lifetime.   Polishing is known to produce subsurface damage, thus effecting carrier lifetimes.  See Gupta et al. page 168+ for a publication describing the known cause and effect of polishing of Si.
In view of Gupta et al. it would be obvious to one of ordinary skill in the art that polishing may be the cause of a measured change in lifetime properties.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/19/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822